Citation Nr: 1828767	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  13-27 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to August 2004 and from May 2005 to August 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has a right knee disability.

CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in Janury 2012.

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in June 2014.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that she has a right knee disability that is etiologically related to a November 2010 fall during service.  In multiple statements, the Veteran reported that she fell down stairs outside of barracks at Fort Drum.

In September 2008 service medical records, the Veteran complained of sudden onset right knee pain that was gradually getting worse.  The Veteran stated that the pain started recently when she began running again and that the pain only occurred when she ran.  On examination, the appearance of the knees was normal.  There was no tenderness to palpation, no muscle spasm, and no muscle weakness.  Movement of the knees was normal.  The examiner assessed joint pain, localized in the right knee.

In an August 2010 medical record, the Veteran's muscles were of normal size and strength.  A joint examination revealed no signs of synovitis in any joints, or any periarticular soft tissue tenderness.  

In a March 2011 service medical physical therapy note, the Veteran reported she had fallen down stairs two months prior, landing on her right side.  The Veteran reported tightness in the upper trapezoid, and pain in the right cervical spine.  The examiner assessed mild facet restriction in the right cervical spine and muscle tension in the right upper trapezoid.  The record did not include discussion of any knee pain or problems.  

In an April 2011 report of medical assessment, the Veteran's lower extremities were assessed as normal.  The examiner noted pain in the shoulder, neck, and back from falling down the stairs in mid-January.  No mention was made of any knee pain or problems.

At a February 2012 VA examination, the Veteran reported a slip and fall accident in November 2010.  The Veteran stated she sought medical attention six weeks after the fall, at which point she was evaluated as having contusions to the knees and placed on a profile.  On examination, range of motion for the right knee was normal.  There was no evidence of pain on motion, and no pain to palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive testing, with no loss of range of motion or any functional impairment.  The examiner noted a diagnosis of left knee injury from January 2011.  No diagnoses for the right knee were found.

At a June 2014 VA examination, the examiner found no diagnosis of the knee or lower leg on either side.  On examination, range of motion for the right knee was normal.  There was no evidence of pain on motion, and no pain to palpation to the joint or associate soft tissue.  The Veteran was able to perform repetitive testing, with no loss of range of motion or any functional impairment.

The Board finds that the preponderance of the evidence is against a finding that the Veteran has a right knee disability.  While the record indicates that the Veteran complained of knee pain during service while running, the examiner assessed only joint pain.  Records contemporaneous to the fall in service show no complaints related to the knee.  Reports of medical assessment note other injuries sustained in the fall, but do not mention any knee problems.  Significantly, both VA examiners explicitly found no disability of the right knee.  The Veteran has not provided any additional evidence indicating she has a current right knee disability.  The first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, has not been met.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


